SUMMARY ORDER
Appellant Cho appeals from a judgment of conviction following her plea of guilty to one count of bank fraud, in violation of Title 18, United States Code, Section 1344. Her sole challenge is to the district court’s order of restitution in the amount of $49,600. Cho attempted to make restitution in full prior to the entry of the district court’s judgment and, based on her belief that she was successful, sought for the judgment to be entered without an order of restitution. The district court found that restitution was not completed prior to entry of the judgment and denied Cho’s request. The district court also denied a subsequent request by Cho that “a new judgment be issued without the restitution order.” For substantially the reasons relied upon by the district court, the district court’s judgment of conviction and subsequent order are AFFIRMED.